Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.
Response to Amendment
The amendment received 09/22/2022 (“Amendment”) has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-5, 6-9, and 21-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted the Species requirement in regards to Species 1A-1C in the restriction requirement dated 02/12/2021 is withdrawn. Thus, claims 1, 4-9, 21-24 are now examined on the merits and are rejected accordingly wherein the protection layer comprises a metal, metal salt or a metalloid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 25-26, 29, 31, 34-36, and 38 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by US20160336625A1 (Jeong).

Regarding claim 1, Jeong teaches a lithium metal battery [abs].  Jeong teaches a rechargeable battery comprising: a liquid electrolyte [0096, 0177] comprising a solvent and a metal salt [0099] comprising a phosphate [0178]; and a hybrid electrode, wherein the hybrid electrode includes an electrochemically active protective layer disposed directly on an electrochemically active metal electrode [0034; 0142], wherein the electrochemically active protective layer comprises a metal, the metal salt, or a metalloid, wherein the metal, the metal salt, or the metalloid is selected among Sn, In, Si, Al, Mg, or Ge, and/or their salts [0041;0077; i.e. metal/metalloid]. In regards to the claimed “wherein the protective layer reversibly accommodates ions in an intercalation formation,” this is considered a functional characteristic and is not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 4, Jeong teaches wherein the metal electrode comprises substantially metallic lithium, metallic sodium, metallic aluminum, metallic zinc, metallic silicon, or metallic tin [0171; metallic lithium].  
Regarding claim 5, Jeong teaches wherein the protective layer has a thickness in the range of about 5 nm to about 500 microns [0065; 1µm-20µm-which falls within the claimed range].  
Regarding claim 6, Jeong teaches wherein the hybrid electrode is an anode of the battery and the battery further comprises a cathode [0034, 0140, 0142; fig. 1; negative electrode].  
Regarding claim 25, Jeong teaches wherein the protective layer has a thickness in a range from about 5 nm to about 1 micron [0065, 0202; 1µm-20µm-which falls within the claimed range].  
Regarding claim 26, Jeong teaches wherein the protective layer directly contacts the liquid electrolyte [0140, 0143].  
Regarding claim 29, Jeong teaches the rechargeable battery of claim 1, and as mentioned in claim 1, wherein the metal of the protective layer is capable of reversibly alloying with the electrochemically active metal and the hybrid electrode is configured to have both alloying and plating reactions at the hybrid electrode during battery operation to provide a compliant interphase to accommodate volume changes associated with both the alloying and plating reactions at the electrode is considered a functional limitation. Jeong teaches all the structural requirements recited in claim 1, thus it is expected that the structure of Jeong is capable of performing as recited in the instant claim.  In addition, Jeong teaches when the protective layer 13 is disposed on at least a portion of the negative electrode 12, the surface of the negative electrode is mechanically and electrochemically stabilized. Accordingly, during the charging and discharging of the lithium metal battery, the dendrite formation and growth on the surface of the negative electrode may be suppressed. Furthermore, the increase in interfacial resistance between the negative electrode and the electrolyte which may occur over time is eased off, thereby improving interfacial stability therebetween. Thus, the lithium metal battery may have improved cycle characteristics [0141]. Additionally, the protective layer 13 may prevent the negative electrode 12 from directly contacting an electrolyte having high reactivity to the surface of the negative electrode 12. Accordingly, the protected negative electrode may exhibit improved stability [0142]. Thus, it is the Examiner’s position that Jeong’s battery structure provides a compliant interphase to accommodate volume changes associated with both the alloying and plating reactions at the electrode, as recited in claim 29.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claim 31, Jeong teaches wherein the solvent comprises an aprotic solvent [0131; DMSO].  
Regarding claim 34, Jeong teaches wherein the liquid electrolyte further comprises a lithium salt or a sodium salt [0099; lithium salt].  
Regarding claim 35, Jeong teaches the rechargeable battery of claim 1. In regards to “wherein the hybrid electrode has a surface diffusion barrier of less than 2 kBT,” this is considered a functional characteristic. Jeong teaches the structure as recited in claim 1, thus it is expected that the electrode has a surface diffusion barrier of less than 2 kBT. Additionally, it is noted in the instant specification [para 0056-0057] teaches the surface diffusion barrier is determined by the structural requirements (i.e. the hybrid electrode, protective layer, liquid electrolyte) that are recited in claim 1, which are also taught by Jeong, thus it is the Examiner’s position, that Jeong teaches a surface diffusion barrier of less than 2 kBT
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 36, Jeong teaches the rechargeable battery of claim 1, wherein the protective layer comprises an indium (011) [0077]. With regards to the claimed the surface having a surface diffusion barrier of less than 2 kBT,” this is considered a functional characteristic. Jeong teaches the structure as recited in claim 1, thus it is expected that the electrode has a surface diffusion barrier of less than 2 kBT. Additionally, it is noted in the instant specification [para 0056-0057] teaches the surface diffusion barrier is determined by the structural features (i.e. the hybrid electrode, protective layer, liquid electrolyte) recited in claim 1, which are also taught by Jeong, thus it is the Examiner’s position, that Jeong teaches the surface diffusion barrier of less than 2 kBT.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 38, Jeong teaches a lithium metal battery [abs]. Jeong teaches a rechargeable battery comprising: a liquid electrolyte comprising a solvent, a first metal salt, and a second metal salt comprising a halide, a phosphate, or a bis(trifluoromethanesulfonyl) imide (TFSI) salt of Sn, In, Si, Al, Mg, or Ge [0177-first/second metal salt; i.e. LiPF6, LiPF3(CF3)3];
and a hybrid electrode, wherein the hybrid electrode includes an electrochemically active-protective layer disposed directly on an electrochemically active metal electrode comprising substantially metallic lithium or metallic sodium [0034, 0041, 0077 and 0142], wherein the electrochemically active protective layer comprising a metal, the second metal salt, or a metalloid selected among Sn, In, Si, Al, Mg, Ge. In regards to the claimed “the protective layer reversibly accommodates ions in an intercalation formation, and wherein the hybrid electrode has a surface diffusion barrier of less than 2 kBT, this is considered a functional characteristic. Jeong teaches the structure as recited in claim 38, thus it is expected that the electrode has a surface diffusion barrier of less than 2 kBT. Additionally, it is noted in the instant specification [para 0056-0057] teaches the surface diffusion barrier is determined by the structural features (i.e. the hybrid electrode, protective layer, liquid electrolyte) recited in claim 38, which are also taught by Jeong, thus it is the Examiner’s position, that Jeong teaches the surface diffusion barrier of less than 2 kBT.
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 7-9, 22, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160336625A1 (Jeong) and further in view of US20140125292A1 (Best).

Regarding claim 7, Jeong teaches the rechargeable battery of claim 1, however is silent with respect to wherein at least a portion of the protective layer comprises the metal salt.  Best teaches a lithium energy storage device [abs]. Best teaches the protective layer [i.e. the SEI] comprises a metal salt [0146; aluminum iodide, tin iodide]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Best and incorporate the metal salt in the protection layer, as doing so would provide a lithium battery with excellent conductivity, low viscosity, high lithium ion diffusivity and allows lithium plating and stripping to occur at higher current densities than other electrolytes systems with different lithium salts [0128].
Regarding claim 8, Jeong teaches the protective layer comprises indium [0077] and the metal electrode is selected from lithium or sodium metal [0026; lithium], however is silent with respect to wherein the protective layer comprises the metal salt comprises an indium salt. Best teaches the protective layer is made of tin iodide [0146], however does not explicitly teach the metal salt to be indium salt. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted tin iodide with Indium as doing so would have provided a similar result as using tin iodide, as both tin and indium are part of the same group of metals in the periodic table that have similar characteristics.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 9, Jeong teaches wherein the protective layer is Sn [0077], however is silent with respect to the electrochemically active metal electrode is a sodium metal electrode.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lithium metal electrode with sodium metal electrode as doing so would have provided a similar result as using sodium instead of lithium, as both lithium and sodium are part of the same group of metals in the periodic table that have similar characteristics.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding claim 22, modified Jeong teaches rechargeable battery of claim 8, wherein the protective layer comprises Sn or In [0077; Sn], however is silent with respect to the metal electrode comprises sodium, and most of the protective layer is in the form of a sodium-rich alloy. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lithium metal electrode with sodium metal electrode as doing so would have provided a similar result as using sodium instead of lithium, as both lithium and sodium are part of the same group of metals in the periodic table that have similar characteristics.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Regarding claim 37, Jeong teaches a lithium metal battery [abs].  Jeong teaches a liquid electrolyte comprising a solvent and a first metal salt [0096, 0099, 0177, 0184]; and a hybrid electrode, wherein the hybrid electrode includes an electrochemically active protective layer disposed directly on an electrochemically active metal electrode. Jeong is silent with respect to wherein the electrochemically active protective layer comprises a second metal salt different from the first metal salt, the second metal salt comprising an electrochemically active metal salt of Sn, In, Si, Al, Mg, or Ge.  Best teaches the protective layer [i.e. the SEI] comprises a metal salt [0146; aluminum iodide, tin iodide]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Best and incorporate the metal salt in the protection layer, as doing so would provide a lithium battery with excellent conductivity, low viscosity, high lithium ion diffusivity and allows lithium plating and stripping to occur at higher current densities than other electrolytes systems with different lithium salts [0128].
With regards to the claimed, “wherein the electrochemically active protective layer can reversibly accommodate ions in an intercalation formation,”  this is considered a functional characteristic and is not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Claim(s) 30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160336625A1 (Jeong) and further in view of US20060240327A1 (Deng)

Regarding claim 30, Jeong is silent with respect to wherein the metal salt is in an amount of between about 10 mM to about 100 mM in the liquid electrolyte. Deng teaches lithium secondary batteries [abs] and teaches the liquid electrolyte to be between .001M to 0.15M [0009, 0015, which falls within the claimed range]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Deng and use the liquid electrolyte in the recited concentrations, as doing so improves battery performance and such as long life and high capacity retention after high temperature storage [abs, 0008].
 
Regarding claim 32, Jeong teaches the protective layer comprises tin or indium [0077] in a form of an alloy with lithium or sodium [0171].  Jeong is silent with respect to wherein the liquid electrolyte comprises a tin or indium metal salt at about 1 mM to about 10 mM. Deng teaches the liquid electrolyte to comprises an electrolyte salt in the claimed concentration of 0.001M-0.15 [0009; which falls within the claimed ranges] and also teaches an array of different types of electrolyte salts listed in para 0010. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Deng’s electrolyte salts and substitute it with a tin/indium salt and arrive at the claimed invention which would provide similar results, which is known in this field of endeavor. Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Deng and use the liquid electrolyte in the recited concentrations, as doing so improves battery performance and such as long life and high capacity retention after high temperature storage [abs, 0008].

Regarding claim 33, Jeong is silent with respect to wherein the liquid electrolyte comprises a silicon salt at a concentration of less than 1.0 M.  Deng teaches the liquid electrolyte comprises an electrolyte salts to be between .001M to 0.15M [0009, 0015, which falls within the claimed range]. Deng does not explicitly teach the liquid electrolyte comprises silicon salt. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Deng’s electrolyte salt, such as LiBF4 [0010] with a silicon salt, as doing so would provide a similar result as using LiBF4. LiBF4 has a boron present; boron and silicon are part of the same group of metals in the periodic table that have similar characteristics, thus it is the Examiners position, substituting the silicon salt to the electrolyte taught by Deng would result in the claimed invention requiring the silicon salt for the liquid electrolyte.  Additionally, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
 Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jeong in view of Deng and use the liquid electrolyte in the recited concentrations, as doing so improves battery performance and such as long life and high capacity retention after high temperature storage [abs, 0008].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729